    Case 2:19-cv-00040 Document 14-6 Filed in TXSD on 02/15/19 Page 1 of 7



 

 

 

 

 

 

                                       

                                       




                       EXHIBIT 73

 

 

 
       Case 2:19-cv-00040 Document 14-6 Filed in TXSD on 02/15/19 Page 2 of 7



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION


JULIETA GARIBAY, et al.                                §
                                                       §
vs.                                                    § Civil Action No. 2:19-cv-00040
                                                       §
DAVID WHITLEY, et al.                                  §


                         DECLARATION OF LISA WISE
       IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER


STATE OF TEXAS                           §
COUNTY OF EL PASO                        §



      1. My name is Lisa Wise and I am the Elections Administrator for El Paso County.        In that

         role, I am responsible for the daily operation of the El Paso County Elections Department

         as well as coordination of all electoral functions on behalf of the county. I also serve

         as the county’s Voter Registrar. I was appointed to this position in 2015. Prior to being

         appointed as the Elections Administrator, I served as the Deputy Election Commissioner

         of Douglas County, Nebraska from 2006-2014.

      2. The El Paso County Elections Department administers local, state and federal elections

         and is operational year-round as it conducts an array of electoral duties including but not

         limited to voter registration. My office has about 15 employees, of which about 6 work

         in the area of voter registration.

      3. Currently, there are about 450,000 registered voters in El Paso County.

      4. In connection with my duties as voter registrar for El Paso County, I am an advocate for

         measures that protect the right to vote and increase participation among eligible voters. In

                                                  1
 Case 2:19-cv-00040 Document 14-6 Filed in TXSD on 02/15/19 Page 3 of 7



     conjunction with those measures, I also seek to ensure that those who are not eligible to

     vote are not maintained on the voter registration rolls.

5.   On January 25, 2019, I received an advisory by electronic delivery from Keith Ingram,

     Director of Elections at the Office of the Texas Secretary of State (“SOS”). It was

     numbered Advisory No. 2019-02, with the subject stated to be “Use of Non- U.S. Citizen

     Data obtained from the Department of Public Safety.” The SOS Advisory can be found

     at https://www.sos.texas.gov/elections/laws/advisory2019-02.shtml

6. The SOS Advisory stated that the SOS’s office had been working for approximately ten

     months with the Texas Department of Public Safety (“DPS”) and had developed a list of

     names of people “who provided documentation to DPS showing that the person is not a

     citizen of the United States during the process of obtaining or acquiring a Texas Driver

     License or Personal Identification Card from DPS.” The SOS Advisory indicated that it

     had performed some kind of matching of the DPS non-citizen list with the voter

     registration list that is maintained on a statewide basis by the SOS. The SOS Advisory

     indicated that, starting the next day (on January 26, 2019), the SOS would send counties

     lists of voters identified as non-citizens by DPS.

7. The SOS Advisory stated that the goal of the matching process was to provide

     “actionable information” to counties and further advised that “we believe the data we are

     providing can be acted on in nearly all circumstances.”

8. On or about January 27, 2019, my office received a list electronically from the SOS that

     purported to show the names of 4,152 people who are registered to vote in El Paso

     County and who are identified as non-U.S. citizens through the SOS/DPS matching

     process.



                                               2
 Case 2:19-cv-00040 Document 14-6 Filed in TXSD on 02/15/19 Page 4 of 7



9.   On Tuesday, January 29, 2019, I received a phone call from an official with the SOS,

     who informed me that since sending out the list, the SOS had discovered that the list

     included valid voter registration applications submitted to the Texas Department of

     Public Safety by U.S. citizens. The Secretary of State did not identify the names of the

     persons on the list that should be removed from it because they were, in fact, citizens;

     however, the SOS did provide us with the source code on these records to help us identify

     them for removal from the list. This was source code 64 and the source code is placed on

     the voter rolls by state agencies in the reports that we receive. El Paso County only has

     source code 64 data when state agencies provide them to our office. Based on the source

     code information provided by the Secretary of State, my office identified and removed

     approximately 996 records that the Secretary of State had inaccurately identified as

     possible non-U.S. citizens.

10. On February 7, 2019, El Paso County completed an initial manual review of 3,152

     additional voter registration records to determine if there was information that indicated

     the voter registered at a naturalization ceremony in El Paso] County. As a result of that

     review, El Paso County identified and removed approximately 919 additional individuals

     who were incorrectly identified as possible non-U.S. citizens on the list sent by the SOS.

     This naturalization data is not all inclusive as new citizens may have been naturalized in

     another county or state. Some of the registrations on the list date back almost fifty years

     and our records include data only available for the past 4 years. The Elections

     Department was not invited to participate in the naturalization process until 2015.

11. This means that so far, El Paso County has identified approximately 1,915 U.S. citizens,

     or approximately 46%, who were incorrectly identified as possible non-U.S. citizens by



                                              3
 Case 2:19-cv-00040 Document 14-6 Filed in TXSD on 02/15/19 Page 5 of 7



   the SOS on its original list. We are continuing to review the records. I am concerned that

   if we had sent Notice of Examination letters to the 4,152 U.S. citizens whose names the

   SOS provided to us, these voters would have potentially been removed from the rolls or

   discouraged from voting.

12. Upon further review of the initial list, we found duplicates, cancelled registrations and

   data entry errors.

13. Some new U.S. citizens register to vote in the weeks and months after their naturalization

   ceremony, including by mail or with volunteer deputy registrars at community events. El

   Paso County does not have records that would allow us to confirm the U.S. citizenship of

   these voters.

14. On February 1, 2019, I was further informed in writing (delivered electronically)

   by the SOS that my office should undertake to check for the U.S. citizenship status of

   those remaining on the SOS list before sending out what the SOS Advisory called the

   Notice of Examination for Citizenship (Proof of Citizenship) Letter (“NCE”) and that the

   SOS Advisory had stated local registrars could send out in response to the original list.

15. Since delivery of the SOS Advisory, which was accompanied by significant publicity and

   news attention starting on the day it was delivered, my office has received numerous

   inquiries from those who anticipated that they were on the original list but should not

   have been because they in fact had become U.S. citizens between the time of obtaining

   their DPS driver license (or identification card) and registering to vote. These voters

   expressed concern about what the effect of being on the list would have on their being

   registered to vote and able to vote in future elections and they sought to ensure that they

   would remain eligible to, and would be allowed to, vote.



                                            4
 Case 2:19-cv-00040 Document 14-6 Filed in TXSD on 02/15/19 Page 6 of 7



16. My employees and I want to conduct proper list maintenance to ensure that non-U.S.

   citizens are not on the voter rolls. We also want to ensure that registering to vote by

   those eligible to vote is as seamless as possible, with the aim being to increase voter

   registration and ultimately voting by those who are eligible as much as reasonably

   possible. In response to the SOS Advisory, I will continue to work with those in my

   office to ensure that all of these goals are met and that only valid, verified data forms the

   basis for my office’s actions.

17. Because the information provided by the SOS is not accurate, I am concerned about the

   validity of the process that has been set in motion by the SOS Advisory and the

   subsequent SOS communications about flaws in the data provided by the SOS.            There

   are other codes in the Secretary of State’s data that will assist us with sorting records in

   order to analyze them. However, the sorting process will require a manual review by a

   member of our team. This review will allow us to compare the dates of each action taken

   by the voter and view every scanned application.

18. This will require a significant investment of resources by my office. I do not know how

   long it will take us to complete this process. It will largely depend on what information

   we are able to locate to make the comparisons and what we find in the data. Our manual

   review to remove citizens from the list will include, at a minimum, the following steps:

   -   Determining if there is a valid voter registration record coded from DPS.

   -   Determining if the voter was registered by a Volunteer Deputy Registrar at a

       naturalization ceremony in El Paso County.

   -   Determining if the El Paso County voter was registered at a naturalization ceremony

       in El Paso County or another county.



                                            5
 Case 2:19-cv-00040 Document 14-6 Filed in TXSD on 02/15/19 Page 7 of 7



   -   Determining if there are data entry errors where applicants checked the non-citizen

       box and were entered into the voter registration system, and the Texas Secretary of

       State verified the voter, resulting in an erroneous registration.

   -   Determining if there are other agencies with available citizenship information that can

       be compared to existing voter registration records.

19. In my view, it would better serve the integrity of our election system if there was, and

   had been, more time and resources devoted by the SOS and those state officials with

   whom the SOS works to investigating and developing a validated process for obtaining

   accurate, up-to-date data on those who are possibly not U.S. citizens and who are

   on current voter registration rolls.

20. The factual statements in this declaration are within my personal knowledge.




                                                  __________________________________
                                                  Lisa Wise




                                             6
